Title: To Thomas Jefferson from H. Johnson, 19 February 1822
From: Johnson, H.
To: Jefferson, Thomas


                        Sir,
                        
                            Washington City,
                            19th Feb. 1822
                        
                    I have the honor to transmit you herewith a copy of the Partidas, translated by Messrs Moreau & Carleton distinguished Counsellors of the City of New-Orleans, who have requested me to present it to you. I hope, Sir, you will consider the work worthy your acceptance.I have the honor to be, with the highest consideration and respect, Sir, your obt servt
                        H. Johnson